W. Allen, J.
There was no evidence of due care on the part of the plaintiff. He voluntarily and thoughtlessly put himself in a position of great and obvious danger. He suddenly left the sleigh on which he was riding, while it was in motion, in a frequented thoroughfare, and within thirty feet of the defendant’s horse, without looking back or thinking of what might be following. His injury was the natural consequence of his careless act. He was engaged in the sport of riding upon the runners of sleighs in the public streets with the consent of his parents; and, if he was too young to appreciate the danger of his act, he was too young to engage in that sport, and his parents were negligent in permitting it.
For this reason, without considering whether there was any evidence of negligence on the part of the defendant, the court should have ruled that the plaintiff could not recover.

Exceptions sustained.